Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 29, 2008 and
effective as of February 4, 2008 (the “Closing Date”), by and among Intelsat
Global, Ltd. (formerly known as Serafina Holdings Limited, referred to as the
“Parent”), a Bermuda exempted company, Intelsat, Ltd. (the “Company”), and David
McGlade (the “Executive”), a resident of the State of Florida.

WHEREAS, the Executive is currently employed by the Company under the terms and
conditions of an employment agreement dated January 28, 2005 (the “Previous
Employment Agreement”); and

WHEREAS, pursuant to the transactions contemplated by the Share Purchase
Agreement among the Company, Intelsat Holdings, Ltd. (Bermuda), the Parent, and
Serafina Acquisition Limited (Bermuda) as of June 19, 2007 (the “Share Purchase
Agreement”), the Company became a wholly owned subsidiary of the Parent on the
Closing Date; and

WHEREAS, the Company desires to continue to employ the Executive on a full-time
basis and the Executive desires to continue to be so employed by the Company on
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein (including, without limitation, the Company’s employment of the Executive
and the advantages and benefits thereby inuring to the Executive) and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

1. Effectiveness of Agreement and Employment of the Executive.

1.1 Effectiveness of Agreement. This Agreement shall be effective as of the
Closing Date (the “Effective Date”).

1.2 Employment by the Company.

(a) Position and Duties. During the Employment Period (as defined in Section 3
hereof), the Executive shall serve as the Chief Executive Officer of the Parent
and the Company. In this capacity, the Executive shall have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as the Company’s Board
of Directors (the “Board”) or the Parent’s Board of Directors (the “Parent’s
Board”) shall designate from time to time that are not inconsistent with the
Executive’s position as Chief Executive Officer. The Executive shall be the
Chief Executive Officer of the Parent’s entire group of businesses, including
without limitation any business that may become part of or affiliated with such
group as a result of future mergers, acquisitions or similar transactions by or
with the Parent, but excluding Intelsat General Corporation. The Executive
acknowledges that he shall be required to travel on business in connection with
the performance of his duties hereunder. The Executive shall directly and
exclusively report to, and perform such duties and



--------------------------------------------------------------------------------

services for the Parent and the Company (including supervising the Parent’s
investment in its subsidiaries and affiliates (such subsidiaries and affiliates,
including any company in which the Company may not have control but has an
equity or debt investment) collectively, “Affiliates”) as may be designated from
time to time by, the Board and the Parent’s Board. The Executive also agrees to
serve, without additional compensation, as the Chief Executive Officer or
director of any Affiliate if so requested by the Board. For the avoidance of
doubt, the Executive shall report only to the Board and the Parent Board.

(b) Permissible Activities. During the Employment Period, the Executive shall
devote all of his business time and attention to his employment under this
Agreement; provided, however, that, subject to the provisions of Sections 5.1
and 5.3, the Executive may: (i) serve as a non-executive director on the boards
of directors of not more than two for-profit companies (other than the Company
and its Affiliates) during the Employment Period, unless the Executive obtains
the prior written consent of the Board to serve as a non-executive director on
any other board of directors, (ii) serve on the boards of directors of
non-profit organizations, (iii) participate in charitable, civic, educational,
professional, community or industry affairs, and (iv) manage the Executive’s
passive personal investments, so long as such activities, individually or in the
aggregate, do not interfere or conflict with the Executive’s duties hereunder or
create a potential business or fiduciary conflict.

1.3 Location. During the Employment Period, the Executive’s principal place of
employment shall be at the Company’s offices in Washington, D.C. and Florida
except for necessary travel on the Company’s business; provided, however, that
it is the parties’ current intention that the Executive will spend an
appropriate amount of time working at the Company’s headquarters, currently
located in Bermuda, in order to fulfill his duties.

1.4 Appointment to the Board. The parties acknowledge and agree that the
Executive is, as of the date hereof, a member of the Board and of the Parent’s
Board. During the Employment Period, the Board and the Parent’s Board shall
nominate the Executive for re-election as a member of the Board and the Parent’s
Board at the expiration of the then current term, provided that the foregoing
shall not be required to the extent prohibited by legal or regulatory
requirements.

2. Compensation and Benefits.

2.1 (a) Salary. During the Employment Period, the Company shall pay the
Executive for services during his employment under this Agreement a base salary
of no less than the annual rate at one million dollars ($1,000,000) (as
increased from time to time, the “Base Salary”). The Base Salary received by the
Executive shall be reviewed by the Compensation Committee of the Board (the
“Compensation Committee”) no less frequently than annually. Any and all
increases to the Executive’s Base Salary shall be determined by the Compensation
Committee, in its sole discretion. Increases to the Base Salary, as approved by
the Compensation Committee from time to time, shall not require written
amendment of this Agreement, and the increased Base Salary, once effective,
shall be the Base Salary for all purposes under this Agreement. During the
Employment Period, such Base Salary shall be payable in equal biweekly
installments pursuant to the Company’s customary payroll policies in force at
the time of payment, less any required or authorized payroll deductions. The
Base

 

2



--------------------------------------------------------------------------------

Salary may be increased, but not decreased, during the Employment Period. Any
amounts due to Executive with respect to his Base Salary for the period between
the Effective Date and the execution of this Agreement shall be paid to the
Executive in a lump sum (less applicable withholding amounts) no later than the
first payroll payment date after the execution of this Agreement.

(b) Annual Bonus.

(i) Basic Bonus. For each calendar year (or other fiscal year period, if the
Company changes from a calendar fiscal year) during the Employment Period, the
Executive shall be eligible to receive an annual bonus with a target amount of
one hundred percent (100%) of his Base Salary (“Basic Bonus”), subject to his
satisfaction of objective performance criteria that have been pre-established by
the Compensation Committee in a consistent manner with those of other senior
executives of the Company and following consultation with the Executive.

(ii) Stretch Bonus. In addition to the Basic Bonus and for each calendar year
(or other fiscal year period, if the Company changes from a calendar fiscal
year) during the Employment Period, the Executive shall be eligible to receive
an additional bonus of up to fifty percent (50%) of the Executive’s Base Salary
(“Stretch Bonus”), in the event of the Executive’s satisfaction of objective
stretch performance criteria that have been pre-established by the Compensation
Committee following consultation with the Executive.

(iii) Super Stretch Bonus. In addition to the Basic Bonus and Stretch Bonus and
for each calendar year (or other fiscal year period, if the Company changes from
a calendar fiscal year) during the Employment Period, the Executive shall be
eligible to receive a second additional bonus of up to fifty percent (50%) of
the Executive’s Base Salary (“Super Stretch Bonus”), in the event of the
Executive’s satisfaction of significant stretch objective performance criteria
that have been pre-established by the Compensation Committee following
consultation with the Executive.

All bonuses, to the extent earned for a particular year, shall be paid in the
following calendar year but prior to March 15th of such following calendar year.
The Basic Bonus, Stretch Bonus and Super Stretch Bonus shall be calculated based
on the annual Base Salary as in effect at the end of each applicable calendar
year. The Basic Bonus and the Stretch Bonus shall be referred herein as the
“Target Bonus”. The Executive acknowledges and agrees that if the Company
becomes a “publicly held corporation” within the meaning of Section 162(m)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”), that all annual
compensation bonuses described in this Section 2.1(b) may, in the Company’s
discretion, be payable pursuant to a “qualified performance based compensation”
bonus plan established by the Company in accordance with Code Section 162(m) and
the regulations thereunder; provided that target percentages of Executive’s Base
Salary associated with the Basic Bonus (100%), Stretch Bonus (50%) and Super
Stretch Bonus (50%) shall not be reduced under any such “qualified performance
based compensation” bonus plan.

(c) [RESERVED].

 

3



--------------------------------------------------------------------------------

(d) Relocation Bonus Waiver. The Executive hereby waives any and all remaining
relocation reimbursement commitments that the Company may have made to the
Executive under the Previous Employment Agreement. In consideration thereof, the
Company shall pay the Executive $300,000 (less applicable withholding amounts)
on the first payroll period following January 2, 2009.

2.2 Benefits.

(a) During the Employment Period, the Executive shall be eligible to receive the
benefits as set forth in Exhibit C attached hereto. In addition, the Executive
shall be eligible to participate, in any group insurance, hospitalization,
medical, dental, vision, health and accident, disability, life insurance and
enhanced executive life insurance, deferred compensation, fringe benefit and
retirement plans or programs of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof to the extent that all other similarly situated senior executives
participate in such plans or programs and on the same basis and at the same
levels as other similarly situated senior executives of the Company generally.

(b) In consideration for the Executive’s waiver of any and all claims arising
under Section 2.2 of the Previous Employment Agreement with respect to benefits
available to certain pre-privatization Company employees, the Company shall
provide to the Executive (and to the Executive’s spouse as of the date of
“Retirement” (as defined in clause (i) below) (“Spouse”) and dependent children
at the time of the Executive’s Retirement (“Dependent Children”) retiree medical
benefits for the respective lifetimes of the Executive and his Spouse (but not
for the lifetime of his Dependent Children if both the Executive and his Spouse
predecease them), subject to the following terms, provisions and limitations:

(i) The retiree medical benefits to be provided to the Executive, his Spouse,
and his surviving dependent children pursuant to this subparagraph (b) shall be
provided upon any termination of the Executive’s employment described in
Sections 4.2 through 4.6 hereof (his “Retirement”).

(ii) The retiree medical benefits to be provided to the Executive (and his
Spouse and surviving dependent children) shall be separate from, but equivalent
to those medical, prescription drug, vision and dental benefits provided to
Company retirees (and their surviving spouses and surviving dependent children)
under the Intelsat Group Welfare Benefits Plan (the “Plan”) (which, for the
avoidance of doubt, shall be the same retiree medical benefits provided to
individuals who were employed by the Company, but not eligible for retirement,
at the time the Company was privatized), and such retiree medical benefits shall
be provided under a sub-plan of the Plan; provided, however, that if the Plan is
cancelled or terminated by the Company during the Executive’s lifetime, or, if
applicable, the Spouse’s lifetime, the Company shall continue to provide retiree
medical benefits, as applicable, to the Executive, his Spouse and surviving
dependent children on substantially similar terms and conditions as those
provided in the Plan prior to any such termination or cancellation.

(iii) In January and July of each year, the Executive (or the Spouse or
surviving dependent children, as the case may be, shall pay to the Company, on
an after-tax

 

4



--------------------------------------------------------------------------------

basis, an amount equal to the full premium cost of coverage under the Plan for
such retiree medical benefits (determined in accordance with the methodology
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended or
such other method as determined by the Internal Revenue Service under Code
Section 105(h)) for such month and the next five (5) months (with a payment for
any stub period in the month of any termination of employment). Within thirty
(30) days of such payment, the Company shall pay to the Executive (or the Spouse
or surviving dependent children, as applicable), in cash (less required
withholding) an amount equal to (A) the full cost of such premium coverage, less
any premium amount that would have been payable by the Executive (or the Spouse
or surviving dependent children, as the case may be) if he (or they) were
participants in the Plan, plus (B) an additional tax “gross up” payment to cover
all estimated applicable local, state and federal income and payroll taxes
imposed on the Executive with respect to such payment and such additional
payment. The provision of in-kind benefits and the reimbursement of expenses
incurred by the Executive shall be subject to, and provided in accordance with
the provisions of Treas. Reg. Section §1.409A-3(i)(1)(iv) and (v), including the
provision that the amount of expenses eligible for reimbursement or in-kind
benefits provided during a calendar year shall not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided during any other
calendar year. Any reimbursement that is taxable income to the Executive shall
be paid pursuant to Section 8(c) hereof.

(iv) The parties acknowledge that, for purposes of any continuation coverage
rights that might be available to the Executive, his Spouse, or his surviving
dependent children under Section 601 et. seq. of the Employee Retirement Income
Security Act, Code Section 4980B or any similar state or local law, the
continuation coverage period shall be deemed to have commenced as of the date on
which the Company commences providing retiree medical benefits hereunder to the
Executive (or his surviving spouse or surviving dependent children, as the case
may be).

2.3 Expenses. During the Employment Period, pursuant to the Company’s customary
reimbursement policies in force at the time of payment, the Executive shall be
promptly reimbursed, subject to the Executive’s presentation of vouchers or
receipts therefor, for all expenses incurred by the Executive on behalf of the
Company or any of its Affiliates in the performance of the Executive’s duties
hereunder. Any reimbursement that is taxable income to the Executive shall be
paid pursuant to Section 8(c) hereof.

2.4 Other Benefits. In the event additional enhanced benefits are granted to
other members of the Company’s executive or management committees that are
materially different than the benefits granted to the Executive hereunder or
pursuant to any other benefit plans, policies or programs of the Company, the
Executive shall be entitled to the receipt of such other benefits and the
parties hereto will amend this Agreement to reflect such additional benefits.

3. Employment Period. The Executive’s employment under this Agreement commenced
as of the Effective Date, and shall terminate on the first anniversary thereof,
unless terminated earlier pursuant to Section 4 (the “Initial Employment
Period”). Unless written notice of either party’s desire to terminate this
Agreement has been given to the other party at least ninety (90) days but no
more than one hundred and twenty (120) days prior to the expiration of the
Initial Employment Period (or any renewal thereof contemplated by this
sentence), the term

 

5



--------------------------------------------------------------------------------

of the Executive’s employment hereunder shall be automatically renewed for
successive one-year periods (such term, including the Initial Employment Period,
as it may be extended, the “Employment Period”). A notice of non-renewal
provided by the Company shall be treated as a termination by the Company without
Cause for purposes of Section 4.4 hereof and any equity grants, and a notice of
non-renewal provided by the Executive shall be treated as a termination by the
Executive without Good Reason for purposes of Section 4.6 hereof and any equity
grants.

4. Termination and Forfeiture of Payments and Benefits.

4.1 Termination by the Company for Cause. The Executive’s employment with the
Company may be terminated at any time by the Company for Cause.

(a) Upon a termination for Cause, the Company shall have no obligation to the
Executive pursuant to this Agreement other than the payment of (i) the
Executive’s then current accrued and unpaid Base Salary through his date of
termination in accordance with the Company’s payroll practices, (ii) any accrued
and unpaid bonus for the calendar year preceding the calendar year of
termination, payable in accordance with Section 2.1(b) hereof, (iii) any
unreimbursed business expenses incurred prior to the date of termination in
accordance with Section 2.3 hereof and (iv) any other amounts and benefits the
Executive is entitled to receive required by law or under any employee benefit
plan and programs or equity plan or grant in accordance with the terms and
provisions of such plans, programs, equity plan and grants. Collectively,
Sections 4.1(a)(i) through 4.1(a)(iv) hereof shall be hereafter referred to as
the “Accrued Amounts”.

(b) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (i) the Executive’s failure to perform materially his duties under
the Agreement (other than by reason of illness or disability), (ii) the
Executive’s indictment for, conviction of, or plea of no contest to, a felony or
his indictment for, conviction of, or plea of no contest to, any other crime
involving moral turpitude or his indictment for or conviction of a material
dishonest act or fraud against the Company or any of its Affiliates, (iii) any
act or omission by the Executive that is the result of his misconduct or gross
negligence and that is, or may reasonably be expected to be, materially
injurious to the financial condition, business or reputation of the Company or
any of its Affiliates, or (iv) the Executive’s breach of any material provision
of this Agreement. Any such occurrence described in clause (i) or (iv) of the
preceding sentence that is curable shall constitute “Cause” only after the
Company has given the Executive written notice of, and twenty (20) business
days’ opportunity to cure, such violation, and then only if such occurrence is
not cured. Notwithstanding the foregoing, if prior to the Executive’s
termination of employment without Cause (x) the Executive commits a felony and
(y) the Executive is later convicted of such felony following the date of such
termination of employment, then the Executive shall repay to the Company all
payments received by the Executive pursuant to Section 4.4 of this Agreement and
the Company may repurchase the Executive’s outstanding common shares pursuant to
those provisions of the applicable equity award agreements or shareholders’
agreements that would have applied to a repurchase of such common shares if the
Executive had been terminated for Cause.

4.2 Disability. If, during the Employment Period, the Executive becomes
“disabled” within the meaning of the Company’s applicable long-term disability
plan, the

 

6



--------------------------------------------------------------------------------

Company shall have the right to terminate the Executive’s employment with the
Company upon written notice to the Executive. Notwithstanding the foregoing, in
the event that as a result of absence because of mental or physical incapacity
Executive incurs a “separation from service” within the meaning of such term
under Code Section 409A (as defined in Section 8 hereof), Executive shall on
such date automatically be terminated from employment because of Disability.
Upon such a termination, the Company shall have no obligation to the Executive
other than to pay the Executive (i) the Accrued Amounts and (ii) a pro-rata
Target Bonus (but not any Super Stretch Bonus) payment for the year of
termination based on actual results and the portion of the fiscal year the
Executive was employed by the Company through the effective date of such
termination, payable in the calendar year following such termination at such
time bonuses are paid to the Company’s other senior executives but prior to
March 15th of such following calendar year (the “Pro-Rata Bonus”).

4.3 Death. The Executive’s employment with the Company shall terminate
automatically upon the death of the Executive and the Company shall have no
obligation to the Executive or the Executive’s estate other than to pay the
Executive (i) the Accrued Amounts through the date of the Executive’s death and
(ii) the Pro-Rata Bonus.

4.4 Termination by the Company Without Cause. The Executive’s employment with
the Company may be terminated at any time by the Company without Cause upon
prior written notice. Subject to the Executive’s continued compliance with his
obligations under this Agreement and except as otherwise required by law or by
the terms of the Company’s benefit plans (excluding severance plans) the Company
shall have no obligation to the Executive other than: (i) the payment to the
Executive of the Accrued Amounts; (ii) the payment to the Executive of the
Pro-Rata Bonus (iii) subject to Section 8(b) hereof, the payment of any deferred
bonus; (iv) subject to Sections 8(b) and 4.7 hereof, a lump-sum payment of an
amount equal to one and half (1  1/ 2) times the sum of (x) the Executive’s
annual Base Salary plus (y) the Target Bonus (as in effect as of the date of
termination) payable on the sixtieth (60th) day after such termination, provided
that payment in a lump-sum cash amount shall be effective January 1, 2009, and
upon any termination theretofore the amounts shall be paid as provided in the
Previous Employment Agreement, subject to the provisions of Section 8(b) hereof.
In the event that the Executive is eligible to receive the severance benefits
provided for by this Section 4.4, the Executive shall not be eligible to receive
severance benefits under any other Company plan, policy, or agreement.

4.5 Termination by the Executive for Good Reason. (a) During the Employment
Period, the Executive’s employment with the Company may be terminated by the
Executive for Good Reason, if the Executive provides the Company with notice
within ninety (90) days following the first occurrence of the event constituting
Good Reason detailing the specific circumstances alleged to constitute Good
Reason. In the event that the Executive terminates his employment with the
Company for Good Reason, the Executive shall be entitled to the same payments
and benefits that he would have been entitled to receive under Section 4.4 if
his employment had been terminated by the Company without Cause.

(b) For purposes of this Agreement, the term “Good Reason” shall mean any of the
following conditions or events without the Executive’s prior consent: (i) a
material diminution of the Executive’s title or a material diminution of the
Executive’s position or

 

7



--------------------------------------------------------------------------------

responsibilities that is inconsistent with the Executive’s title, (ii) a
material breach by the Company of any terms of the Agreement, (iii) a reduction
in the Executive’s Base Salary or bonus potential, or the failure to pay the
Executive any material amount of compensation when due, (iv) a relocation of the
Company’s principal U.S. place of business more than fifty (50) miles away from
Washington, D.C. or (v) a determination according to the criteria set forth on
Exhibit D on any date that is more than fifteen (15) months after the date the
Company or its shareholders enter into a definitive agreement with respect to an
acquisition by or merger of the Company with any of those certain Person(s)
described in the resolutions of the Compensation Committee of the Board dated as
of December 29, 2008 (the “Travel Notice Date”) that the Executive has been
required to travel for Company business (as reasonably determined in good faith
by the Executive) and work from a location other than the Executive’s principal
places of employment described in Section 1.3 hereof for more than 50% of the
days in the three (3) month period immediately preceding the Travel Notice Date.
Any such occurrence of a condition or event set forth in clause (i)–(iv) above
shall constitute “Good Reason” only after the Executive has given the Company
written notice of, and thirty (30) business days’ opportunity to cure such
violation(s). Any termination of employment as a result of Good Reason shall
occur within one hundred and eighty (180) days of the occurrence of the Good
Reason event.

4.6 Termination by the Executive Without Good Reason. The Executive may
voluntarily resign from his employment with the Company without Good Reason,
provided that the Executive shall provide the Company with ninety (90) days’
advance written notice (which notice requirement may be waived, in whole or in
part, by the Company in its sole discretion) of his intent to terminate. Upon
such a termination, the Company shall have no obligation other than the payment
of the Executive the Accrued Amounts through the effective date of such
termination as initially specified by the Executive (without giving effect to
any waiver of the 90-day notice requirement), provided that the Company’s
obligation shall not extend beyond 90 days from the date of the Executive’s
notice of termination.

4.7 Release of Claims. Any and all amounts payable and benefits or additional
rights provided pursuant to Sections 4.4 and 4.5 beyond the Accrued Amounts
shall only be payable if the Executive delivers to the Company and does not
revoke a waiver and release of claims in the form attached hereto as Exhibit A
and such waiver and release of claims shall have become effective in accordance
with its terms. Such waiver and release of claims shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following termination. Not later than seven (7) business days after
the termination of employment, the Company shall deliver the waiver and release
to the Executive duly executed by the Parent and the Company.

4.8 Resignation. Upon a termination of employment, the Executive will upon the
Company’s request resign from all boards of directors and officer positions of
the Company and any of its Affiliates.

4.9 No Mitigation/No Set Off/Beneficiary. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by a subsequent
employer. The Company’s obligation to pay the Executive the amounts provided and
to make the arrangements provided hereunder shall not be subject to set off,
counterclaim or recoupment.

 

8



--------------------------------------------------------------------------------

4.10 Beneficiary. In the event the Executive dies after termination of
employment, but prior to the payment of any amounts due under Section 4, such
amounts shall be paid to the Executive’s estate, except that if the Executive
provides written notice to the Company’s senior human resources personnel of a
designated beneficiary or designated beneficiaries then such amount shall be
paid to such designated beneficiary or designated beneficiaries.

4.11 280G Gross-Up. In the event that any amount or benefit that may be paid or
otherwise provided to or in respect of the Executive by the Company or any
affiliated company, whether pursuant to this Agreement or otherwise, is or may
become subject to the tax imposed under Code Section 4999, the provisions of
Exhibit E attached hereto shall be applicable.

5. Covenants.

5.1 The Executive understands that, in the course of his or her employment with
the Company, he or she will be given access to confidential information and
trade secrets including, but not limit to, discoveries, ideas, concepts,
software in various stages of development, designs, drawings, specifications,
techniques, models, data, source code, object code, documentation, diagrams,
flowcharts, research, development, processes, procedures, “know-how,” marketing
techniques and materials, marketing and development plans, business plans,
merger or acquisition investigations, customer names and other information
relating to customers, price lists, pricing policies, and financial information
(“Confidential Information”). Confidential Information also includes any
information described above which the Company obtains from another party and
which the Company treats as proprietary or designates as Confidential
information, whether or not owned or developed by the Company. The Executive
agrees that during his employment by the Company and thereafter to hold in
confidence and not to directly or indirectly reveal, report, publish, disclose,
or transfer any Confidential Information to any person or entity, or utilize any
Confidential Information for any purpose, except in the course of the
Executive’s work for the Company. The Executive agrees to turn over all copies
of Confidential Information in his control to the Company upon request or upon
termination of his employment with the Company. For purposes of this
Section 5.1, the “Company” shall include Affiliates of the Company. The
Executive agrees to enter into as of December 29, 2008 the Company’s general
Conflict of Interest and Confidentiality Agreement set forth on Exhibit B.

5.2 The Executive agrees that, during his employment with the Company and for
one (1) year thereafter (the “Restricted Period”), he will not, either directly
or indirectly, hire Company employees or former employees (which shall for this
purpose include any individual employed by the Company at any point during the
year preceding such hiring), induce, persuade, solicit or any attempt to induce,
persuade, or solicit any of the Company’s employees to leave the Company’s
employ, nor will he help others to do so except to the extent that any such
inducement, persuasion or solicitation or attempt to induce, persuade or solicit
a Company employee to leave the Company’s employ during his employment is
necessary or desirable as determined by the Executive’s good faith judgment in
connection with the performance of the

 

9



--------------------------------------------------------------------------------

Executive’s duties to the Company as set forth in this Agreement. This means,
among other things, that if the Executive’s employment with the Company
terminates (whether voluntarily or involuntarily), he shall refrain for one
(1) year from in any way helping any person or entity hire any of his former,
fellow employees away from the Company, provided that the Executive may serve as
a reference for such employees and former employees and actions taken by any
person or entity with which the Executive is associated if the Executive is not,
directly or indirectly, personally involved in any manner in the matter and has
not identified such Company-related person or Affiliates for soliciting or
hiring will not be considered a violation for purposes of this Section 5.2. This
shall not be construed to prohibit general solicitations of employment through
the placing of advertisements. For purposes of this Section 5.2, the Company
shall include Affiliates of the Company.

5.3 The Executive agrees that, during the Restricted Period, he shall not,
without the prior written consent of the Board, engage in or become associated
with any business or other endeavor engaged in or competitive with the
businesses (the “Protected Businesses”) conducted by the Company or its
Affiliates (which Protected Businesses include, without limitation, the
provision of FSS services on a retail basis, a wholesale basis and on a
distributor basis); provided, that, the Protected Businesses shall not include
any other businesses of an entity (i) directly or indirectly owned or controlled
by any Sponsor Shareholder (as such term is defined in the current draft of the
Management Shareholders Agreement) (unless those businesses are businesses of
the Company or any of its Subsidiaries or businesses of other entities in which
the Company, directly or indirectly, owns 20% or more of the equity interests)
or (ii) in which the Company, directly or indirectly, owns less than 20% of the
equity interests. For these purposes, the Executive shall be considered to have
become “associated with” a business or other endeavor if the Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, advisor, lender, or in any other individual or representative
capacity with any individual, partnership, corporation or other organization
that is engaged in that business. The foregoing shall not be construed to forbid
the Executive from making or retaining investments in less than one percent of
the equity of any entity, if such equity is listed on a national securities
exchange or regularly traded in an over-the-counter market.

5.4 The Executive agrees that during and after his employment by the Company,
the Executive will assist the Company and its Affiliates in the defense of any
claims, or potential claims that may be made or threatened to be made against
the Company or any of its Affiliates in any action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise (a “Proceeding”),
and will assist the Company and its Affiliates in the prosecution of any claims
that may be made by the Company or any of its Affiliates in any Proceeding, to
the extent that such claims may relate to the Executive’s employment or the
period of the Executive’s employment by the Company. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims. The Executive also agrees, unless precluded by
law, to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of the Company or any of its
Affiliates (or their actions), regardless of whether a lawsuit has then been
filed against the Company or any of its Affiliates with respect to such
investigation. The Company agrees to

 

10



--------------------------------------------------------------------------------

reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including lost wages or other
benefits, travel expenses and any attorneys’ fees. Any reimbursement that is
taxable income to the Executive shall be paid pursuant to Section 8(c) hereof.

5.5 The Company and the Executive acknowledge that the time, scope, geographic
area and other provisions of this Section 5 have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. The Executive acknowledges and agrees that the terms of this
Section 5: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
Affiliates, (iii) impose no undue hardship on the Executive and (iv) are not
injurious to the public. The Executive further acknowledges and agrees that
(x) the Executive’s breach of the provisions of this Section 5 will cause the
Company irreparable harm, which cannot be adequately compensated by money
damages, and (y) if the Company elects to prevent the Executive from breaching
such provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. The parties hereto acknowledge and agree that the provisions of
Section 7.8 below are accurate and necessary because (A) this Agreement is
entered into in the District of Columbia, (B) as of the Closing Date, the
District of Columbia will have a substantial relationship to the parties hereto
and to the transactions contemplated by the Share Purchase Agreement, (C) the
use of District of Columbia law provides certainty to the parties hereto in any
covenant litigation in the United States, and (D) enforcement of the provisions
of this Section 5 would not violate any fundamental public policy of the
District of Columbia or any other jurisdiction. In the event that the agreements
in this Section 5 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

6. Notices. Any notice or communication given by either party hereto to the
other shall be in writing and personally delivered; mailed by registered or
certified mail, return receipt requested, postage prepaid; delivered by an
internationally recognized delivery or courier service (such as FedEx or DHL);
delivered by facsimile; or sent by electronic mail if the recipient acknowledges
receipt, to the following addresses:

If to the Company:

Intelsat, Ltd.

North Tower, 2nd Floor

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Telecopy: +441-292-8300

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Intelsat Corporation

3400 International Drive, NW

Washington, DC 20008-3006

Telecopy: (202) 944-7440

Attention: General Counsel

If to the Parent:

Intelsat Global, Ltd.

North Tower, 2nd Floor

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Telecopy: +441-292-8300

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Intelsat Corporation

3400 International Drive, NW

Washington, DC 20008-3006

Telecopy: (202) 944-7440

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Telecopy: (212) 906 - 1826

Attention:   Raymond Lin, Esq.   Bradd Williamson, Esq.

If to the Executive:

The most recent address on file for the Executive at the Company.

With a copy (which shall not constitute notice) to:

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

Attention: Michael Sirkin, Esq.

 

12



--------------------------------------------------------------------------------

Any notice shall be deemed given when actually delivered to such party at the
designated address, or five days after such notice has been mailed or sent by
overnight courier or when sent by facsimile with printed confirmation, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

7. Miscellaneous.

7.1 Representation. No agreements or obligations exist to which the Executive is
a party or otherwise bound, in writing or otherwise, that in any way interfere
with, impede or preclude him from fulfilling all of the terms and conditions of
this Agreement and there are no material (i) threatened claims that (x) are
unresolved and still outstanding as of the date hereof and (y) have been
received by the Executive in writing during the 24 months prior to the date
hereof, (ii) existing claims, and (iii) pending claims, in each case, against
him of which he is aware, if any, as a result of his employment with any
previous employer or his membership on any boards of directors which could be
reasonably expected to be materially damaging to the Executive monetarily,
reputationally or otherwise.

7.2 Entire Agreement. This Agreement and the documents incorporated by reference
herein (including without limitation to Exhibits A through E) contain the entire
understanding of the parties in respect of their subject matter and, except with
respect to Sections 2.1(d) of the Previous Employment Agreement and the
provisions of Section 4 of the Previous Employment Agreement that relate to
equity compensation arrangements, supersede upon their effectiveness all other
prior plans, arrangements, agreements and understandings, including the
Executive’s Previous Employment Agreement.

7.3 Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged, except by written instrument executed by the party against whom
enforcement is sought. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof. No waiver
of any breach of any provision of this Agreement shall be deemed to be a waiver
of any preceding or succeeding breach of the same or any other provision.

7.4 Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company and the Parent may
assign this Agreement to any successor to all or substantially all of the
business and/or assets of the Company or of the Parent, as the case may be,
provided that the Company and the Parent shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise. The Executive’s rights or obligations under
this Agreement may not be assigned by the Executive other than to the
Executive’s estate or designated beneficiary in the event of the Executive’s
death.

 

13



--------------------------------------------------------------------------------

7.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

7.6 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy
(other than conflict of laws principles) of the District of Columbia applicable
to contracts executed and to be wholly performed therein.

7.7 Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall, to the
extent permitted by law, remain in full force and effect and shall in no way be
affected, impaired or invalidated. Moreover, if any of the provisions contained
in this Agreement are determined by a court of competent jurisdiction to be
excessively broad as to duration, activity, geographic application or subject,
it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the extent compatible with then applicable
law.

7.8 Dispute Resolution. Arbitration (under a “de novo” standard of review) will
be the method of resolving disputes under the Agreement, other than disputes
arising under Section 5. All arbitrations arising out of this Agreement shall be
conducted in Washington, D.C. Subject to the following provisions, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect. Any award entered by
the arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement. Each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the Association equally.

7.9 Legal Fees. The Company will promptly pay all reasonable and documented
legal fees and related expenses incurred in connection with the drafting,
negotiation and execution of (i) this Agreement and (ii) the other documents
relating to the equity arrangements. Any reimbursement that is taxable income to
the Executive shall be paid pursuant to Section 8(c) hereof.

7.10 Indemnification. The Company will, to a degree no less favorable than would
be applicable under its policies and contractual obligations to similarly
situated senior executives, indemnify and hold the Executive harmless from any
and all liability arising from his good faith performance of services pursuant
to this Agreement as an employee, officer, or

 

14



--------------------------------------------------------------------------------

director of the Company, its subsidiaries and any of its Affiliates. In
addition, the Executive will have the benefit of coverage under any D&O
insurance policy that the Company may have in place to the greatest extent for
any director or executive of the Company. This Section 7.10 shall survive the
termination of the Executive’s employment with the Company for any reason.

7.11 Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes and all other
applicable withholding amounts.

7.12 Counterparts. This Agreement may be executed in or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
the same instrument.

8. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A; provided that the Company shall not reform any such provisions if
such action would or could be reasonably be expected to result in any material
increased costs or material liability to the Company. To the extent that any
provision hereof is modified in order to comply with or be exempt from Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Executive and the Company of the applicable provision without
violating the provisions of Code Section 409A. The Company shall use its
commercially reasonable best efforts to promptly modify all plans, programs and
payroll practices that Executive participates in to comply with Code
Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is specified as subject to this Section or that is otherwise
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month

 

15



--------------------------------------------------------------------------------

period measured from the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 8(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum with interest at the prime rate as published in
the Wall Street Journal on the first business day of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to Section 4 shall be treated as a right to
receive a series of separate and distinct payments.

(c) All expenses or other reimbursements paid pursuant to Sections 2.2(b), 2.3,
5.4 and 7.9 hereof or otherwise provided herein that are taxable income to the
Executive shall in no event be paid later than the end of the calendar year next
following the calendar year in which Executive incurs such expense. With regard
to any provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred. Any tax
gross-up payment as provided herein shall be made in any event no later than the
end of the calendar year immediately following the calendar year in which the
Executive remits the related taxes, and any reimbursement of expenses incurred
due to a tax audit or litigation shall be made no later than the end of the
calendar year immediately following the calendar year in which the taxes that
are the subject of the audit or litigation are remitted to the taxing authority,
or, if no taxes are to be remitted, the end of the calendar year following the
calendar year in which the audit or litigation is completed.

(d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

[Signature Pages to Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

INTELSAT, LTD. By:  

/s/ Raymond Svider

Name:   Raymond Svider Title:   Chairman INTELSAT GLOBAL, LTD. By:  

/s/ Raymond Svider

Name:   Raymond Svider Title:   Chairman THE EXECUTIVE

/s/ David McGlade

David McGlade



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release of Claims (the “Agreement”) is made by and
among NAME (the “Employee”), an individual, Intelsat Global, Ltd. (the “Parent”)
and Intelsat, Ltd., a Delaware corporation (“Intelsat” or the “Company”).

WHEREAS, the Employee is a party to an Employment Agreement with the Parent and
the Company, dated as of                 , 2008 (the “Employment Agreement”);
and

WHEREAS, the Employee’s employment with Intelsat will terminate as of
                     and Intelsat desires to provide Employee with separation
benefits as set forth in his Employment Agreement to assist Employee in the
period of transition following Employee’s termination;

NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1) Separation Benefits.

 

  a) Separation Date and Final Paycheck. Employee’s employment with Intelsat
will terminate effective                      (the “Separation Date”). The
Employee received normal compensation up to and including that date, including a
lump sum payment for all earned but unused vacation less all required tax
withholdings and other authorized deductions.

 

  b) Post Employment Payments. Following Employee’s execution and non-revocation
of this Agreement and provided all material Company property has been returned,
Intelsat will pay to Employee severance amounts in accordance with the terms of
the Employment Agreement, less all required tax withholdings and other
authorized deductions.

 

  c) Continued Coverage Under Group Health Plans. Employee shall be entitled to
elect to continue coverage under each of the Company’s group health plans in
which he was enrolled as of the date his coverage ceases in accordance with the
terms of the Employment Agreement, consistent with the status and level of
coverage that was in place as of such date, in accordance with the requirements
of the Consolidated Omnibus Budget Reconciliation Act of 1985 and its relevant
regulations (“COBRA”) and as provided in the Employment Agreement. Subject to
Section 2.2 of the Employment Agreement and all requirements of COBRA, Employee
shall be solely responsible for paying the full amount of all premiums that are
chargeable in connection with such coverage.

FOR THOSE ELIGIBLE ONLY:

 

  d) Retiree Medical Benefits. Eligibility to receive retiree medical benefits
shall be subject to Section 2.2 of the Employment Agreement.

 

A-1



--------------------------------------------------------------------------------

  e) Except as set forth in this Agreement or as required by federal, state or
local law, Employee shall not be entitled to any additional benefits relating to
Employee’s separation of employment; provided, however, that this Agreement does
not affect or impair Employee’s rights to the benefits identified on Schedule 1
to this Agreement [list specific entitlements].

 

2) Mutual Release.

(a) Employee, on Employee’s own part and on behalf of Employee’s dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases, acquits, and discharges the
Parent, Intelsat, and their respective parent, subsidiaries, affiliates, and in
such capacities, owners, trustees, directors, officers, agents, employees,
stockholders, representatives, assigns, and successors (collectively referred to
as “Intelsat Releasees”) with respect to and from any and all claims, wages,
agreements, contracts, covenants, actions, suits, causes of action, expenses,
attorneys’ fees, damages, and liabilities of whatever kind or nature in law,
equity or otherwise, whether known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which Employee has at any time heretofore
owned or held against said Intelsat Releasees, including, without limitation,
those arising out of or in any way connected with Employee’s employment
relationship with Intelsat or Employee’s separation from employment with
Intelsat, except with respect to those benefits set forth in Paragraph 1 of this
Agreement.

(b) In exchange for the release by you set forth herein, the Company on its own
behalf and also on behalf of its affiliates, successors and assigns (the
“Intelsat Releasors”) hereby agrees to unconditionally release and forever
waive, discharge, and forever give up waiveable claims, demands, prayers for
relief, causes of action, rights or damages (collectively, “Claims”) the
Intelsat Releasors now have or may have had against you, your administrators,
your heirs and your survivors and assigns (“Employee Releasees”), based on any
events or circumstances arising or occurring on or prior to the date hereof
including, without limitation, any Claims arising out of your employment with
the Company or the termination thereof, except for any Claim which relates to or
arises from (a) any unlawful or criminal acts, (b) acts of intentional
wrongdoing that result in material harm to any Intelsat Releasor or (c) any
obligation assumed under this Agreement by any party hereto.

(c) Notwithstanding the foregoing, nothing in this Agreement shall be a waiver
of claims: (1) that may arise after the date on which Employee signs this
Agreement; (2) with respect to Employee’s right to enforce his rights that
survive termination under the Employment Agreement or any other written
agreement entered into between Employee and the Company (including, without
limitation, any equity grants or agreements); (3) regarding rights of
indemnification, advance of legal fees and directors and officers liability
insurance to which Employee is entitled under the Employment Agreement, the
Company’s Certificate of Incorporation or By-laws, pursuant to any separate
writing between you and the Company or pursuant to applicable law; (4) relating
to any claims for accrued, vested benefits under any employee benefit plan or
pension plan of the Intelsat Releasees subject to the terms and conditions of
such plan and applicable law; or (5) as a stockholder or optionholder of the
Company.

 

A-2



--------------------------------------------------------------------------------

3) Time to Consider Agreement.

(a) Employee acknowledges that Employee: (1) has carefully read this Agreement
in its entirety; (2) has had an opportunity to consider for at least twenty-one
(21) days the terms of this Agreement; (3) is hereby advised by the Company in
writing to consult with an attorney of Employee’s choice in connection with this
Agreement; (4) fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with Employee’s independent
legal counsel, or has had a reasonable opportunity to do so; (5) has answered to
Employee’s satisfaction by Employee’s independent legal counsel any questions
Employee has asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (6) is signing this Agreement voluntarily and
of Employee’s own free will and agrees to abide by all the terms and conditions
contained herein.

(b) Employee understands that Employee will have at least twenty-one (21) days
from the date of receipt of this Agreement to consider the terms and conditions
of this Agreement. Employee may accept this Agreement by signing it and
returning it to the Company at the address specified pursuant to Section 6 of
the Employment Agreement. After executing this Agreement, Employee shall have
seven (7) days (the “Revocation Period”) to revoke this Agreement by indicating
Employee’s desire to do so in writing delivered to the Company’s General Counsel
at the address listed in the Employment Agreement by no later than 5:00 p.m. on
the seventh (7th) day after the date you sign this Agreement. The effective date
of this Agreement shall be the eighth (8th) day after you sign the Agreement
(the “Agreement Effective Date”). If the last day of the Revocation Period falls
on a Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. In the event Employee does not accept this
Agreement as set forth above, or in the event Employee revokes this Agreement
during the Revocation Period, this Agreement, including but not limited to the
obligation of the Company to provide the payments and benefits provided in
paragraph 1 above, shall be deemed automatically null and void.

(c) This Agreement shall not affect Employee’s rights under the Older Workers
Benefit Protection Act to have a judicial determination of the validity of this
Agreement and does not purport to limit any right that Employee may have to file
a charge under the Age Discrimination in Employment Act or other civil rights
statute or to participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission or other investigative agency. This
Agreement does, however, waive and release any right to recover damages under
the Age Discrimination in Employment Act or other civil rights statute.

 

4)

Restrictive Covenants Intact. Employee hereby acknowledges the continuing
validity and enforceability of the terms of the Employment Agreement (including
without limitation the noncompetition covenant of Section 5.3 (the
“Noncompete”)), the Conflict of Interest and Confidentiality Agreement, and/or
any other confidentiality agreement or

 

A-3



--------------------------------------------------------------------------------

 

restrictive covenant that Employee signed during Employee’s employment with
Intelsat. Employee hereby affirms his/her understanding that Employee must
remain in compliance with those terms following the Separation Date. In the
event that it should be proven in a court of competent jurisdiction that
Employee has materially violated any of the terms of the Noncompete or the
Confidentiality Agreement and has failed to cure such breach following receipt
of written notice of same and a reasonable opportunity to cure, Employee shall
repay Intelsat, in addition to any other relief or damages to which Intelsat
might be entitled, the Separation Benefits described in subparagraph 1(b).

 

5) Confidentiality. Employee and Intelsat agree that the existence and terms of
this Agreement are strictly confidential and that neither party shall disclose
the existence or terms of this Agreement except as required by law or
regulation.

 

6) Mutual Nondisparagement. Employee and Intelsat covenant and agree that each
party will not at any time within the period beginning on the date hereof and
ending on the seventh anniversary of the date hereof, directly or indirectly,
orally, in writing or through any medium (including, but not limited to, the
press or other media, computer networks or bulletin boards, or any other form of
communication) intentionally disparage, defame, or otherwise damage or assail
the reputation, integrity or professionalism of the other or any of the Intelsat
Releasees or the Employee Releasees. Nothing herein shall prohibit any party
(i) from disclosing that Employee is no longer employed by the Company,
(ii) from responding truthfully to any governmental investigation or inquiry
related thereto, whether by the Securities and Exchange Commission or other
governmental entity or any other law, subpoena, court order or other compulsory
legal process or any disclosure requirement of the Securities and Exchange
Commission, or (iii) from making traditional competitive statements in the
course of promoting a competing business, so long as any statements made by
Employee described in this clause (iii) do not intentionally disparage, defame,
or otherwise damage or assail the reputation, integrity or professionalism of
the other or any of the Intelsat Releasees or the Employee Releasees and are not
based on confidential information obtained during the course of Employee’s
employment with the Company.

 

7) References. All inquiries to Intelsat concerning Employee’s employment shall
be directed to the [Senior Vice President of Human Resources], who shall confirm
dates of employment and level of compensation of the Employee during Employee’s
employment with Intelsat.

 

8) Miscellaneous.

(a) This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

(b) This Agreement is governed by the laws of the District of Columbia. If any
of the provisions of this Agreement are held to be illegal or unenforceable, the
Agreement shall be revised only to the extent necessary to make such
provision(s) legal and enforceable.

 

A-4



--------------------------------------------------------------------------------

9) Return of Property. Employee hereby represents to the Company that all
property belonging to Intelsat has been returned, including, without limitation,
all keys, access cards, passwords, access codes, and other information necessary
to access any computer or electronic database; all books, files, documents, and
electronic media; and all Company property of any kind that Employee has in
his/her possession or control, or that Employee obtained from the Company.
Employee may retain his rolodex and similar address books, including electronic
address books, provided that such items only include contact information;
provided further that the Company may review such rolodex and similar address
books and remove any non-public Company-related information. Except with respect
to any non-public Company-related information, the Company shall not remove any
names or other confidential information from such rolodex and similar address
books. To the extent that Employee is provided with a cell phone number by the
Company during employment, the Company shall cooperate with Employee in
transferring such cell phone number to Employee’s individual name following
termination.

 

10) Entire Agreement. Employee agrees that this Agreement contains and comprises
the entire agreement and understanding between Employee, the Parent and the
Company regarding Employee’s termination of employment; that there are no
additional promises between Employee and the Parent and/or the Company other
than those contained in this Agreement or any continuing obligations as
described in paragraphs 1(e) and 4; and that this Agreement shall not be changed
or modified in any way except through a writing that is signed by both the
Employee and the Company; provided, that the obligations of Employee and the
Company under any applicable shareholders’ agreement remain in effect without
amendment by this Agreement.

[Signature Page to Follow]

 

A-5



--------------------------------------------------------------------------------

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains voluntarily and
knowingly, and with full understanding of its consequences.

 

 

EMPLOYEE NAME: Date:                      Intelsat Global, Ltd. By:  

 

[NAME] [TITLE] Date:                      Intelsat Global Service Corporation
By:  

 

[NAME] [TITLE] Date:                     

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

INTELSAT CONFLICT OF INTEREST

AND CONFIDENTIALITY AGREEMENT

In consideration of my employment or continuing employment by Intelsat and the
compensation received from Intelsat by me from time to time and other good and
valuable consideration, the sufficiency of which I hereby acknowledge, I, David
McGlade (hereinafter referred to as “Employee”), agree as follows:

 

  (A) PRIOR UNDERSTANDING

 

I. Employee warrants as follows:

Initial as appropriate:

 

  a. That he or she is ( )* / is not (x) restricted by any contract with a
previous employer or any other person or business from accepting employment with
Intelsat,

 

  b. That he or she has ( )* / has not (x) signed any confidentiality,
non-disclosure, or non-competition agreement with a previous employer or any
other person or business that would affect Employee’s ability to perform his or
her duties for Intelsat, and

 

  c. That he or she is ( )* / is not (x) under any other obligations to a
previous employer or any other person or business except as may exist under
federal or common law.

 

* Please provide details and copies of such contracts or agreements to your
Human Resources representative prior to employment.

 

2. Employee agrees that he or she will not disclose to Intelsat any trade
secrets acquired during his or her employment or association with a previous
employer or acquired during his or her employment or association with any other
entity.

 

  (B) FULL EFFORTS WHILE EMPLOYED

Intelsat is entitled to Employee’s full-time efforts during the course of
employment, subject to the terms of the Employee’s Employment Agreement, dated
as of December 29, 2008, by and among Intelsat Global, Ltd., Intelsat, Ltd., and
the Employee (the “Employee’s Employment Agreement”). Employee may not use the
facilities of, or identification with, Intelsat to carry on a private business
or profession. Employee shall also not engage in a profit or non-profit activity
outside employment with Intelsat if this activity:

 

  a. Is in competition with Intelsat or provides goods, services, or assistance
to a competitor;

 

  b. Involves doing business with a supplier of goods or services to Intelsat or
any Intelsat customer;



--------------------------------------------------------------------------------

  c. Interferes with the Employee’s assigned duties at Intelsat.

Notwithstanding the foregoing, nothing herein shall per se prevent the Employee
from performing his duties in connection with service as a non-executive
director on the board of directors of other companies pursuant to Section 1.2 of
the Employee’s Employment Agreement and so long as such duties do not interfere
with the Employee’s duties at Intelsat.

 

  (C) INVENTIONS AND DISCOVERIES

Inventions and Discoveries

Except as may be provided otherwise in prior written agreements between the
Employee and Intelsat, Employee will disclose and assign to Intelsat all
designs, improvements, inventions, and discoveries relating to the business of
Intelsat that have originated or will originate in connection with work done for
Intelsat, that are made, first reduced to practice, discussed, or conceived by
Employee or by Employee jointly with others during any previous or future period
of employment with Intelsat. The foregoing obligation to disclose and assign to
Intelsat the designs, improvements, inventions, and discoveries of Employee
shall apply whether or not they are first reduced to practice, devised, or
conceived during regular working hours, or on Intelsat’s premises, and/or at the
expense of Intelsat. All such designs, improvements, inventions, and discoveries
shall remain Intelsat’s property whether or not so disclosed or assigned and
Employee will cooperate fully with Intelsat during and after Employee’s
employment in accomplishing the intent of this provision. Per written agreement
by and between Intelsat and Employee, Intelsat, at its option, may elect to
share royalties accruing to Intelsat resulting from Employee’s efforts as
described herein. As to all such designs, improvements, inventions, mask works,
and discoveries, Employee will assist Intelsat in every proper way (but at
Intelsat’s expense) to obtain and from time to time enforce patents, copyrights,
trademarks, trade secrets, and other proprietary rights and protections related
to said designs, improvements, inventions, mask works, and discoveries in all
countries, and to that end will execute all documents for use in applying for
and obtaining such patents, copyrights, trademarks, trade secrets, and other
proprietary rights and protections on and enforcing such designs, improvements,
inventions, and discoveries, as Intelsat may desire together with any
assignments thereof to Intelsat by persons designated by it.

Agreements Presently in Effect

Exhibit 1 is a list and summary of all agreements presently in effect between
Employee and others (excepting prior agreements between Employee and Intelsat)
relating to any prior employment or right, title, or interest in or to his or
her part of future inventions, improvements, discoveries, and new ideas, or to
patent applications or patents relating thereto; and he or she warrants that
Exhibit 1 is a complete list of such agreements. A copy of each agreement so
listed is attached hereto; and if no such list or no such copies are attached,
Employee warrants that no such agreements are now in effect.

Patents, Applications, Inventions

Exhibit 2 is a list and summary of all patents issued on inventions made by
Employee before entering Intelsat’s employ, all pending applications filed on
such inventions, and all such

 

B-2



--------------------------------------------------------------------------------

inventions for which no patents have been obtained or applications therefore
filed, and he or she warrants that Exhibit 2 is a complete list of such patents,
applications, and inventions. All such patents, applications, and inventions so
listed are excluded from the operation of this Agreement; and if no such list is
attached, Employee warrants that no such patents, applications, or inventions
exist.

Non-Applicability

Paragraph C of this Agreement does not apply to an invention which:

 

  1. Was developed entirely on the Employee’s own time without using Intelsat’s
equipment, supplies, facilities, or trade secret information; and

 

  2. Does not relate at the time of conception or reduction to practice of the
invention to Intelsat’s business, or actual or demonstrably anticipated research
or development of Intelsat; and

 

  3. Does not result from any work performed by the employee for Intelsat
(California Labor Code, Art. 3.5, Paragraph 2870).

 

  (D) CONFIDENTIAL INFORMATION

Employee understands that, in the course of his or her employment with Intelsat,
he or she will be given access to Confidential Information and trade secrets
including, but not limit to, discoveries, ideas, concepts, software in various
stages of development, designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flowcharts, research,
development, processes, procedures, “know-how,” marketing techniques and
materials, marketing and development plans, business plans, merger or
acquisition investigations, customer names and other information relating to
customers, price lists, pricing policies, and financial information.
Confidential Information also includes any information described above which
Intelsat obtains from another party and which Intelsat treats as proprietary or
designates as Confidential Information, whether or not owned or developed by
Intelsat. Employee agrees that during his or her employment by Intelsat and
thereafter to hold in confidence and not to directly or indirectly reveal,
report, publish, disclose, or transfer any Confidential Information to any
person or entity, or utilize any Confidential Information for any purpose,
except in the course of Employee’s work for Intelsat. Employee agrees to turn
over all copies of Confidential Information in his or her control to Intelsat
upon request or upon termination of his or her employment with Intelsat.

 

  (E) NON-SOLICITATION OF EMPLOYEES

Employee agrees that during his or her employment with Intelsat and for one
(1) year thereafter, he or she will not, either directly or indirectly, hire
Intelsat employees or former employees (which shall for this purpose include any
individual employed by Intelsat at any point during the year preceding such
hiring), induce, persuade, solicit or attempt to induce, persuade, or solicit
any of Intelsat’s employees to leave Intelsat’s employ, nor will he or she help
others to do so except to the extent that any such inducement, persuasion or
solicitation or attempt to induce, persuade or solicit a Company employee to
leave the Company’s employ during his employment

 

B-3



--------------------------------------------------------------------------------

is necessary or desirable as determined by the Executive’s good faith judgment
in connection with the performance of the Executive’s duties to the Company as
set forth in this Agreement. This means, among other things, that if Employee’s
employment with Intelsat terminates (whether voluntarily or involuntarily), he
or she shall refrain for one (1) year from in any way helping any person or
entity hire any of his or her former, fellow employees away from Intelsat;
provided that the Executive may serve as a reference for such employees and
former employees and actions taken by any person or entity with which the
Executive is associated if the Executive is not, directly or indirectly,
personally involved in any manner in the matter and has not identified such
Intelsat-related person or affiliates for soliciting or hiring will not be
considered a violation for purposes of this paragraph. This shall not be
construed to prohibit general solicitations of employment through the placing of
advertisements.

 

  (F) REASONABLENESS OF RESTRICTIONS AND AT-WILL EMPLOYMENT

Employee acknowledges and agrees that the restrictive covenants contained in
this Agreement (1) are necessary for the protection of the Company’s business;
(2) will not unduly restrict Employee’s ability to earn a livelihood after
termination of employment; (3) are reasonable in time, territory, and scope; and
(4) do not provide for any guaranteed term of employment and that employment
remains at-will, except as may otherwise be provided in the Employment Agreement
between the Employee, Intelsat, and Intelsat Global, Ltd., dated December 29,
2008.

 

  (G) ASSIGNABILITY

This Agreement may be assigned by the Company in the event of a merger or
consolidation of the Company or in connection with the sale of all or
substantially all of the Company’s business.

 

  (H) REFORMATION AND BLUE PENCILING

The covenants of this Agreement shall be severable, and if any of them is held
invalid because of its duration, scope of area or activity, or any other reason,
Employee agrees that such covenant shall be adjusted or modified by the court to
the extent necessary to cure that invalidity, and the modified covenant shall
thereafter be enforceable as if originally made in this Agreement.

 

  (I) MODIFICATION

This Agreement may be modified only by a written document signed by the General
Counsel of Intelsat.

 

  (J) BREACH OF AGREEMENT

Employee agrees that an impending or existing violation of any of the provisions
of this Agreement would cause Intelsat irreparable injury for which it would
have no adequate remedy at law, and agrees that Intelsat shall be entitled to
obtain injunctive relief prohibiting such violation, in addition to any other
rights and remedies available to it at law or in equity, without posting any
bond or other security and without the necessity of proof of actual damage, in
addition to, and not in lieu of, such other remedies as may be available to the
Company for such breach, including the recovery of money damages.

 

B-4



--------------------------------------------------------------------------------

  (K) ENFORCEMENT OF PROVISIONS

This Agreement and the Employee’s Employment Agreement (1) constitutes my entire
agreement with Intelsat with respect to the subject matter hereof, (2) shall be
binding on my heirs, executors, administrators, and legal representatives, and
(3) shall inure to the benefit of Intelsat’s successors and assignees.

 

  (L) GOVERNING LAW

This Agreement shall be governed, construed, and enforced in accordance with the
laws of the District of Columbia.

IN WITNESS HEREOF, Employee has caused this Agreement to be duly executed.

 

Date:  

 

Signature:  

/s/ David P. McGlade

Employee Name (Printed):   David P. McGlade Mailing Address:  

 

 

 

 

 

 

B-5



--------------------------------------------------------------------------------

EXHIBIT 1

Agreements Presently in Effect

Attached hereto is a list and summary of all agreements presently in effect
between the Employee and others relating to any prior employment or to any
right, title, or interest in or to his or her part or future inventions,
improvements, discoveries, and new ideas, or to patent applications or patents
relating thereto; and he or she warrants that this is a complete list of such
agreements. A copy of each agreement so listed is also attached hereto; and if
no such list or no such copies are attached, the Employee warrants that no such
agreements are in effect.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT 2

Patents, Applications, Inventions

Attached hereto is a list and summary of all patents issued or inventions made
by the Employee before entering the Employee’s employ, all pending applications
filed on such inventions, and all such inventions for which no patents have been
obtained or applications therefore filed and he or she warrants that this is a
complete list of such patents, applications, and inventions. All such patents,
applications, and inventions so listed are excluded from the operations of this
Agreement, and if no such list is attached, the Employee warrants that no such
patents, applications, or inventions exist.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

Summary of Benefits for Chief Executive Officer

The following descriptions are summaries only and the benefits are subject to
the terms of the Company’s benefit plan documents, as they may be amended from
time to time.

 

  1. 401(k) – fixed contribution of 2% of compensation, plus a discretionary
contribution of 0 – 4% of compensation based upon Company performance, plus a
Company match of 100% of employee deferrals up to 5% of compensation (subject to
IRS limits)

 

  2. Medical/Prescription Drug – coverage for the employee and eligible family
members with options, depending on state of residence, for an HMO or PPO plan;
all plans require employee contributions of differing levels; reimbursement
levels, co-payments and contribution levels vary based upon the plan type and
dependent coverage selected

 

  3. Dental – coverage for the employee and eligible family members which
includes $2,000 per year for basic and preventative care and a lifetime maximum
of $2,000 for orthodontia

 

  4. Vision – coverage for the employee and eligible family members that
provides benefits for expenses associated with eye exams, lenses, frames,
contact lenses and other related vision care.

 

  5. Basic Life Insurance – $50,000 of life insurance provided at Company cost
and additional insurance (up to 5 times base salary or $900,000, whichever is
less) at employee cost; plan includes additional coverage for accidental death
and dismemberment at the same level ($50,000 of Company-paid and additional
coverage at employee option)

 

  6. Executive Life Insurance – supplemental life insurance in the amount of 3
times base salary provided at Company cost (value of premiums deemed income to
executive)

 

  7. Personal Excess Liability Insurance – umbrella insurance policy for
personal liability providing up to $10,000,000 coverage per occurrence and
$2,000,000 excess uninsured motorist protection per occurrence (value of
premiums deemed income to executive)

 

  8. Executive Physical – comprehensive annual medical screening through
executive physical program at Johns Hopkins University medical center at Company
cost

 

  9. Car/Club/Financial Planning Allowance – $20,000 per year, paid in bi-weekly
pay check, to cover a club membership, car allowance and financial/tax planning
expenses.



--------------------------------------------------------------------------------

  10. Paid Holidays – nine paid holidays as set forth in the employee handbook
and one floating holiday of the employee’s choice\

 

  11. Annual Leave – five weeks of paid vacation (200 hours, accrued in equal
amounts on the last day of each pay period; subject to a cap of one year’s
accrual plus 5 days).

 

  12. Sick Leave – 10 days (80 hours) accrued each year to be used for the
employee’s own illness or injury, the illness or injury of an immediate family
member, or any other valid purpose under the Family and Medical Leave Act

 

  13. Short Term Disability – Company paid benefit of 100% of base compensation
provided for disability for up to 6 months, at no cost to employee

 

  14. Long Term Disability – 60% of base compensation up to a maximum of
$15,000/month provided for disability lasting longer than 6 months; premiums
paid by Company (benefits can be taxable or non-taxable based upon employee
election to recognize the premium payments as income)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TRAVEL NOTICE CRITERIA

The criteria the Executive uses to record dates of travel in order to determine
state residency for income tax purposes (or such other reasonable method as may
be agreed in writing by the Board and the Executive).



--------------------------------------------------------------------------------

EXHIBIT E

PARACHUTE TAX INDEMNITY PROVISIONS

This Exhibit E sets forth the terms and provisions applicable to the Executive
pursuant to the provisions of Section 4.11 of the Agreement. This Exhibit E
shall be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit E shall have the
meanings set forth in the Agreement.

(a) So long (i) as the Company is described in Section 280G(b)(5)(A)(ii)(I) of
the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) the Sponsor
Shareholders (as such term is defined in that certain Management Shareholders
Agreement of Intelsat Global, Ltd. effective as of February 4, 2008) control
more than 75% of the voting power of the Company entitled to vote as described
in as described in Section 280G(b)(5)(B)(i) of the Code and related Treasury
regulations (the “75% Voting Power”), and to the extent that the Executive would
otherwise be eligible to receive a payment or benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, the
Executive’s employment with the Company or a change in ownership or effective
control of the Company or of a substantial portion of its assets (any such
payment or benefit, a “Parachute Payment”), that would be subject to excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then if the Executive
executes a waiver of the portion of such excess parachute payments such that all
non-waived payments would not be subject to the Excise Tax, the Company shall
agree to seek approval of its stockholders in a manner that complies with
Section 280G(b)(5)(B) of the Code and Treasury Regulation Section 1.280G-1 such
that if such stockholder approval is obtained the waived payments shall be
restored. For the avoidance of doubt, the Executive has no obligation to waive
under this clause (a).

(b) So long as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the
Code and if (i) the Sponsor Shareholders no longer control the 75% Voting Power
and (ii) it is determined by a nationally recognized United States public
accounting firm selected by the Company and approved by the Executive (which
approval shall not be unreasonably withheld) (the “Accountants”) that the
Executive shall become entitled to a Parachute Payment, which Parachute Payment
will be subject to the Excise Tax, subject to clause (d) below, then the Company
shall pay to the Executive at the time specified below an additional payment (a
“Partial Gross-Up Payment”) equal to the Excise Tax imposed on the Parachute
Payment; provided, however, for the avoidance of doubt, that the Company shall
not pay to the Executive any additional payment or payments for any federal,
state or local income taxes on the Parachute Payment or the Partial Gross-Up
Payment, including any Excise Tax imposed on the Partial Gross-Up Payment;
provided, further, for the avoidance of doubt, nothing in this clause (b) shall
prevent the Executive from waiving a portion of any excess parachute payments
(including the Partial Gross-Up Payment) such that all non-waived payments would
not be subject to the Excise Tax, and, if the Executive executes such a waiver,
the Company agrees to seek approval of its stockholders in a manner that
complies with Section 280G(b)(5)(B) of the Code and Treasury Regulation
Section 1.280G-1 such that if such stockholder approval is obtained the waived
payments shall be restored.

(c) If the Company is not described in Section 280G(b)(5)(A)(ii)(I) of the Code,
and if its is determined by the Accountants that the Executive shall become
entitled to a



--------------------------------------------------------------------------------

Parachute Payment, which Parachute Payment will be subject to the Excise Tax,
subject to clause (d) below, then the Company shall pay to the Executive at the
time specified below additional payments (a “Full Gross-Up Payment” and together
with the Partial Gross-Up Payment, the “Gross Up Payments”) such that the net
amount retained by the Executive, after deduction of any Excise Tax on the
Parachute Payment and any U.S. federal, state, and local income or payroll tax
upon the Full Gross-Up Payment shall be equal to the Parachute Payment.

(d) For purposes of determining whether any of the Parachute Payments and
Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Accountants,
such Total Payments (in whole or in part): (1) do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G-1, Q&A 33, (2) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or (3) are
otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

(e) All determinations hereunder shall be made by the Accountants which shall
provide detailed supporting calculations both to the Company and the Executive
at such time as it is requested by the Company or the Executive. The
determination of the Accountants shall be final and binding upon the Company and
the Executive.

(f) For purposes of determining the amount of the Partial Gross-Up Payment or
the Full Gross-Up Payment, the Executive’s marginal blended actual rates of
federal, state and local income taxation in the calendar year in which the
change in ownership or effective control that subjects Executive to the Excise
Tax occurs shall be used. The federal tax returns filed by the Executive (and
any filing made by a consolidated tax group which includes the Company) shall be
prepared and filed on a basis consistent with the determination of the
Accountants with respect to the Excise Tax payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax, and at the
request of the Company, provide to the Company true and correct copies (with any
amendments) of his federal income tax return as filed with the Internal Revenue
Service, and such other documents reasonably requested by the Company,
evidencing such payment (provided that the Executive may delete information
unrelated to the Parachute Payment or Excise Tax and provided, further that the
Company at all times shall treat such returns as confidential and use such
return only for purpose contemplated by this paragraph). In the event that the
Excise Tax is subsequently determined by the Accountants or the Internal Revenue
Service to be less than the amount taken into account hereunder at the time the
Partial Gross-Up Payment or Full Gross-Up Payment is made, the Executive shall
repay to the Company, at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the prior Partial Gross-Up Payment or
Full Gross-Up Payment attributable to such reduction (plus the portion of the
Full Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Full Gross-Up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a U.S. federal,

 

E-2



--------------------------------------------------------------------------------

state and local income tax deduction), plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event that any portion of the Gross-Up
Payment to be refunded to the Company has been paid to any U.S. federal, state
and local tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to the
Executive, and interest payable to the Company shall not exceed the interest
received or credited to the Executive by such tax authority for the period it
held such portion. Executive and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expense
thereof) if the Executive’s claim for refund or credit is denied.

(g) In the event that the Excise Tax is later determined by the Accountants or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Partial Gross-Up Payment or Full Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Partial Gross-Up Payment or Full Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
promptly after the amount of such excess is finally determined.

(h) The Partial Gross-Up Payment or Full Gross-Up Payment or portion thereof
provided for above shall be paid not later than the sixtieth (60th) day
following an event which subjects the Executive to the Excise Tax; provided,
however, that if the amount of such Partial Gross-Up Payment or Full Gross-Up
Payment or portion thereof cannot be finally determined on or before such day,
the Company shall pay to the Executive on such day an estimate, as determined in
good faith by the Accountants, of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code, subject to further payments pursuant to
clause (g) above, as soon as the amount thereof can reasonably be determined,
but in no event later than the ninetieth (90th) day after the occurrence of the
event subjecting the Executive to the Excise Tax. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, subject to clauses (f) and (l), such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

(i) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive
but the Executive shall control any other issues. In the event that the issues
are interrelated, the Executive and the Company shall in good faith cooperate so
as not to jeopardize resolution of either issue. In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Executive shall permit the representative of the Company to accompany the
Executive, and the Executive and his representative shall cooperate with the
Company and its representative.

(j) The Company shall be responsible for all charges of the Accountants.

 

E-3



--------------------------------------------------------------------------------

(k) The Company and the Executive shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit E.

(l) Nothing in this Exhibit E is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Executive and the repayment obligation null and
void.

(m) Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit E shall be paid to the Executive promptly and in no event later
than the end of the calendar year next following the calendar year in which the
related tax is paid by the Executive or where no taxes are required to be
remitted, the end of the Executive’s calendar year following the Executive’s
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

(n) The provisions of this Exhibit E shall survive the termination of the
Executive’s employment with the Company for any reason and any amount payable
under this Exhibit E shall be subject to the provisions of Section 8 of the
Agreement.

 

E-4